 



CONVERTIBLE PROMISSORY NOTE

 

 

 

 

$1,000,000

 

 

July 30, 2012

 

The undersigned, Red Mountain Resources, Inc., a Florida corporation
(hereinafter called the “Corporation”), whose address is 2515 McKinney Avenue,
Suite 900, Dallas, Texas 75201, for value received, without grace, in the
manner, on the dates and in the amounts herein stipulated, promises to pay to
the order of Hohenplan Privatstiftung (hereinafter called "Payee"), at AT - 8912
Allerheiligen, or at such other place as Payee may hereafter designate, the sum
of ONE MILLION DOLLARS ($1,000,000), in lawful money of the United States of
America, with interest at the rate herein specified.

 

SECTION 1.  INTEREST ACCRUAL.  The unpaid principal amount from time to time
outstanding hereunder shall bear interest from and after the date hereof until
such amount is paid in full at a fixed rate per annum equal to TEN PERCENT
(10%).  Interest on this Note shall be computed on the basis of a 365-day year
for the actual number of days elapsed.

 

SECTION 2.  PAYMENT OBLIGATION.  The unpaid principal balance of this Note with
all accrued but unpaid interest thereon shall be due and payable on or before
midnight on July 30, 2013 (the “Maturity Date”); provided, however, that Payee
shall have the option in Payee’s sole discretion to extend the Maturity Date of
this Note by 12 months to July 30, 2014 by 21 calendar days’ advance written
notice to the Corporation (the “Extended Maturity Date”).

 

2.1. PARTICIPATION IN SECURITY INTEREST OR LIEN GRANTED. If the Corporation
grants a security interest or other lien on the assets of the Corporation to any
other subordinated debt lender of the Corporation, then the Corporation agrees
to include Payee in the security interest or lien granted on a pari passu basis
with any other subordinated debt lender for whatever principal amount is
outstanding on this promissory Note at the time of such granting of a security
interest. This provision WILL NOT APPLY to any security interest granted to a
senior lender in connection with a reserve based or production based loan
secured by the Corporation (pursuant to which Payee will not participate in the
security interest or lien granted) but only to other subordinated and/or
investor debt secured by the Corporation after the closing of the loan pursuant
to this promissory Note.

 

SECTION 3.  CONVERSION.

 

3.1           Optional Conversion.

 

3.1.1 On a date (the "Conversion Date") on which any amount remains outstanding
on this Note and on which Payee gives to Corporation written notice that Payee
wishes for the principal amount of this Note, together with accrued and unpaid
interest, if any, or any portion thereof, to be converted into the Corporation’s
common stock (“Common Stock”), this Note (or the designated portion thereof)
(the “Conversion Amount”) shall, without any action required on the part of
either Corporation or Payee, automatically convert into, and Payee shall be
entitled to receive in lieu of payment of the indebtedness evidenced thereby, a
number of shares of Common Stock (“Conversion Shares”) calculated by dividing
the Conversion Amount by the lower of (a) $1.50 and (b) the lowest price at
which the Corporation sells Common Stock for cash in an equity financing after
the date of this Note and prior to the Maturity Date or Extended Maturity Date,
if applicable (the “Conversion Price”). Following any such conversion, the
Corporation shall issue a replacement Note in the amount of any portion of the
Original Principal Amount which remains unconverted, if any.

 



 

 

 

3.1.2 For purposes of illustration, if the Conversion Price is $1.50 and the
entire principal amount is converted (exclusive of accrued interest), Payee
shall be issued a minimum of 666,667 shares of Common Stock, subject to
adjustment as provided in paragraph 3.6 below. If only a portion of the
principal amount of the Note is converted, the number of shares of Common Stock
will be proportionally reduced. Any accrued interest that is converted will
result in the same ratio of shares of Common Stock being issued (a minimum of
66,667 shares of Common Stock for every $100,000 of accrued interest being
converted, subject to adjustment as provided in paragraph 3.6 below). In the
event Corporation sells Common Stock for cash in an equity financing after the
date of this Note and prior to the Maturity Date or Extended Maturity Date, as
the case may be, at a price lower than $1.50 per share, the minimum number of
Conversion Shares set forth above would be adjusted proportionally.

 

3.2           Issuance of Certificates. As promptly after the Conversion Date as
reasonably practicable and after Payee’s surrender of this Note, Corporation
shall instruct its transfer agent to issue and deliver to Payee at the address
of Payee set forth above, without any charge to Payee, a certificate or
certificates (issued in the name of Payee) for the number of Conversion Shares
issuable upon the conversion of this Note.

 

3.4           Status on Conversion. Upon conversion of this Note or any portion
thereof, Payee shall be deemed to have become the stockholder of record of the
shares of Common Stock into which this Note is converted on the Conversion Date
(unless the transfer books of the Corporation are closed on that date, in which
event Payee shall be deemed to have become the stockholder of record on the next
succeeding day on which the transfer books are open and the conversion shall be
at the rate in effect on such date).

 

3.5           Elimination of Fractional Interests. No fractional shares of
Common Stock shall be issued upon conversion of this Note, nor shall the
Corporation be required to pay cash in lieu of fractional interests, it being
the intent of the parties that all fractional interests shall be eliminated and
that all issuances of Common Stock shall be rounded up to the nearest whole
share.

 

3.6           Adjustments of Shares Issued on Conversion.

 

(a)     The number of Conversion Shares shall be adjusted from time to time as
follows: if the Corporation shall at any time after the date hereof (i) issue
any shares of Common Stock by way of a dividend or other distribution on any
stock of the Corporation and without consideration, or (ii) subdivide or combine
its outstanding shares of Common Stock, the number of Conversion Shares shall be
adjusted (to the nearest full share) by multiplying (x) the Conversion Shares in
effect immediately prior to the adjustment by (y) a fraction, the numerator of
which is the total number of shares of Common Stock outstanding immediately
after the issuance of shares, and the denominator of which is the total number
of shares of Common Stock outstanding immediately before such issuance or
sale.  For the purposes of any computation to be made in accordance with this
Section 3, shares of Common Stock issuable by way of dividend or other
distribution on any stock of the Corporation shall be deemed to have been issued
immediately after the opening of business on the day following the record date
for the determination of stockholders entitled to receive such dividend or other
distribution.

  

(b)     Effect of Reclassification, Consolidation, Merger, etc.  In case of the
reclassification or change of outstanding shares of Common Stock (other than a
change in par value, or from no par value to par value or vice versa, or as a
result of a subdivision or combination), or in the case of any consolidation or
merger of the Corporation with or into a corporation (other than a consolidation
or merger into which the Corporation is the surviving corporation and which does
not result in any reclassification or change of outstanding shares of Common
Stock except a change as a result of a subdivision or combination of such shares
or a change in par value as described above), or in the case of a sale or
conveyance to another corporation of all or substantially all of the assets of
the Corporation, this Note shall be converted on the Conversion Date into the
kind and number of shares of stock and/or other securities or property
receivable upon such reclassification, change, consolidation, merger, sale or
conveyance by a holder of the number of shares of Common Stock into which this
Note might have been converted immediately before the time of determination of
the stockholders of the Corporation entitled to receive such shares of stock
and/or other securities or property. The Corporation shall be obligated to
retain and set aside, or otherwise make fair provision for exercise of the right
of Payee to receive, the shares of stock and/or other securities or property
provided for in this Section 3.6.

 



 

 

 

(c)      Certificate Concerning Adjusted Number of Conversion Shares. Whenever
the number of Conversion Shares is adjusted pursuant to this Section 3, the
Corporation promptly shall: (i) place on file at its principal executive office
an officer's certificate signed by the chief financial officer or controller of
the Corporation showing in appropriate detail the facts requiring such
adjustment, the computation thereof, and the adjusted conversion rate, and shall
exhibit the certificate from time to time to Payee of this Note if Payee desires
to inspect the same; and (ii) mail or cause to be mailed to Payee, in the manner
provided for giving notice pursuant to this Note, a notice stating that such
adjustment has been made and setting forth the adjusted Conversion Price.

 

3.7           Reservation and Listing of Shares for Issuance. The Corporation
shall reserve and keep available out of its authorized and unissued shares of
Common Stock, for the purpose of effecting the conversion of this Note, such
number of its duly authorized shares as shall from time to time be sufficient to
effect the conversion of this Note. The Corporation covenants that all shares of
Common Stock issued upon conversion of this Note in compliance with the terms
hereof will be duly and validly issued and fully paid and non-assessable.  As
long as this Note shall be outstanding, the Corporation shall use its reasonable
best efforts to cause all shares of Common Stock issuable upon conversion of
this Note to be listed (subject to official notice of issuance) on all
securities exchanges on which the Common Stock is then listed, if any.

 

3.8           Investment Intent, Restrictions on Transfer, Legends etc. Payee
acknowledges that this Note and the Common Stock to be issued upon conversion
have not been registered under the Securities Act of 1933, as now in force or
hereafter amended, or any successor legislation (the "Act"), and agrees not to
sell, pledge, distribute, offer for sale, transfer or otherwise dispose of this
Note or any Common Stock issued upon conversion in the absence of (i) an
effective registration statement under the Act as to this Note or the Common
Stock and registration or qualification of this Note or the Common Stock under
any applicable blue sky or state securities law then in effect, or (ii) an
opinion of counsel, satisfactory to the Corporation, that such registration and
qualification are not required.  Without limiting the generality of the
foregoing, unless the offering and sale of Common Stock issued upon conversion
to be issued shall have been effectively registered under the Act, the
Corporation shall be under no obligation to issue the shares covered by such
conversion unless and until Payee shall have executed an investment letter in
form and substance satisfactory to the Corporation, including a warranty at the
time of such exercise that he is acquiring such shares for his own account, for
investment and not with a view to, or for sale in connection with, the
distribution of any such shares, in which event Payee shall be bound by the
provisions of a legend to such effect on the certificate(s) representing Common
Stock to be issued upon conversion.  In addition, without limiting the
generality of the foregoing, the Corporation may delay issuance of Common Stock
to be issued upon conversion until completion of any action or obtaining of any
consent, which the Corporation believes necessary or advisable under any
applicable law (including without limitation state securities or "blue sky"
laws).

 

3.9           Piggyback Registration Rights. Subject to normal and customary
claw-back provisions, the Corporation commits to include the resale of the
shares of Common Stock that may be received upon conversion of this Note
hereunder on any registration statement filed by the Company after the date of
this Note other than a registration statement (i) filed in connection with any
employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Corporation’s existing shareholders, (iii)
for an offering of debt that is convertible into equity securities of the
Corporation or (iv) for a dividend reinvestment plan.

 

SECTION 4. DEFAULTS AND REMEDIES.

 

Time is of the essence concerning this Note.  If this Note is not timely paid at
maturity, then Payee may institute in any court of competent jurisdiction an
action for collection.  In such event, Corporation agrees to pay all expenses
incurred, including reasonable attorneys' fees, all of which shall become a part
of the principal hereof.

 



 

 

 

Corporation and each and all other liable parties expressly and specifically,
(i) severally waive grace, presentment for payment, demand for payment, notice
of intent to accelerate and notice of acceleration, notice of dishonor, protest
and notice of protest, notice of nonpayment, and any and all other notices, the
filing of suit and diligence in collecting this Note or enforcing any of the
security herefor, (ii) severally agree to any substitution, subordination,
exchange or release of any security held for the payment of this Note or any
other obligation to Payee and release of any party primarily or secondarily
liable hereon, (iii) severally agree that Payee shall not be required first to
institute suit or exhaust Payee's remedies hereon against Corporation or other
parties liable hereon or to enforce Payee's rights against them or any security
herefor in order to enforce payment of this Note by any of them, and (iv)
severally agree to any extension or postponement of time of payment of this Note
and to any other indulgence with respect hereto without notice thereof to any of
them.

 

SECTION 5. MISCELLANEOUS.

 

The invalidity, or unenforceability in particular circumstances, of any
provision of this Note shall not extend beyond such provision or such
circumstances and no other provision of this Note shall be affected thereby.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

IN WITNESS WHEREOF, the undersigned has set his hand hereunto as of as of the
day and year first above written.

 

 



 

  RED MOUNTAIN RESOURCES, INC.                By:  /s/ Alan W. Barksdale    
Alan W. Barksdale, CEO


 

 



 

